Citation Nr: 0833167	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  08-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





REMAND

The veteran had active military service from August 1944 to 
June 1946.  The matters on appeal come to the Board of 
Veterans' Appeals (Board) following a September 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In September 2008, a Deputy 
Vice Chairman at the Board granted the veteran's motion to 
advance the appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The veteran contends that he has hearing loss and tinnitus 
that are related to his period of military service.  In 
particular, the veteran reports that he was exposed to 
weapons fire and loud diesel engine noise associated with his 
operation of naval mechanized landing craft (LCM).  The 
veteran's personnel records document that he was assigned to 
Receiving Ship (R/S) San Francisco from March 1945 to April 
1945.  Thereafter, the veteran appears to have embarked on 
the U.S.S. Gen. M. B. Stewart (AP-140) from April 26, 1945 to 
May 21, 1945, arriving in the Philippines and assuming his 
assigned duty with Receiving Ship 3149.  

The veteran's service treatment records consist only of a 
Report of Medical Examination conducted in association with 
the veteran's enlistment in the United States Navy.  At that 
time, the veteran's hearing was reported as being without 
abnormality.  Post-service medical evidence reflects a 
diagnosis of bilateral hearing loss.  The veteran wears 
hearing aids.  Likewise, the veteran has reported having 
constant bilateral tinnitus.  

As indicated above, the veteran has reported that he was 
exposed to both weapons fire and loud diesel engine noise 
from his operation of LCM.  The Board notes that, the veteran 
is competent to provide testimony concerning factual matters 
about which he has first hand knowledge, such as being 
exposed to loud noise in service.  Furthermore, the veteran 
is competent to provide testimony regarding his experiencing 
hearing loss and tinnitus.  He is however not medically 
competent to provide a diagnosis or opine as to the etiology 
of any disability such as hearing loss or tinnitus.  See 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The Board 
additionally notes that, the absence of in-service evidence 
of hearing loss is not fatal to a claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The post-service medical evidence reflects the first apparent 
documented diagnosis for hearing loss in February 2003, some 
57 years following the veteran's release from active service 
in June 1946.  Although the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a veteran's lay statements, the lack of such records 
does not, in and of itself, render the lay evidence not 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In essence, if it is concluded that lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim for 
service connection based on that lay evidence.  Id.; see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (nowhere 
do VA regulations provide that a veteran must establish 
service connection through medical records alone); 38 
U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2007).

The Board notes that action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong), and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the third 
prong of 38 C.F.R. § 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.)  

In this case, in light of the veteran's competent lay 
statements regarding his exposure to weapons fire and loud 
diesel engine noise in service, his report that he has 
tinnitus, as well as the need for additional clinical 
findings and a medical opinion regarding the etiology of any 
current hearing loss and tinnitus, the agency of original 
jurisdiction (AOJ) should arrange for the veteran to undergo 
examination by a VA examiner.  The examiner should address 
the nature and etiology of any diagnosed hearing loss or 
tinnitus that takes into account the veteran's lay testimony 
as well as the clinical record.  Any medical opinion offered 
should be based upon consideration of the veteran's complete 
documented history and assertions through review of the 
claims file.  Such examination is needed to fully and fairly 
evaluate the claims on appeal.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  

(The veteran is advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of his claims.  38 C.F.R. § 3.655 (2007).)

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be scheduled to 
undergo a VA audiological examination.  
All appropriate testing should be 
conducted and all clinical findings 
should be reported in detail.  In 
particular, the examination should 
include a controlled speech 
discrimination test (Maryland CNC) as 
well as a puretone audiometry test.  The 
examiner must opine as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed hearing loss or tinnitus is 
a result of the veteran's period of 
military service.  The basis for any 
opinion provided must be explained in 
detail with the complete rationale for 
the opinion expressed.  

2.  Following the above requested 
development the medical opinion evidence 
should be reviewed to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
of examination is deficient in any 
manner, corrective procedures must be 
implemented.  

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claims should be readjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should then be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

